Judgment unanimously affirmed. Memorandum: There is no merit to relator’s argument that he was improperly deprived of his right to counsel at his preliminary parole revocation hearing. There is no statutory right to counsel at such hearings, and there is nothing in the record to suggest that this is one of the small minority of cases in which “fundamental fairness — the touchstone of due process — will compel the assistance of counsel” (People ex rel. Calloway v Skinner, 33 NY2d 23, 31; see People ex rel. Wildes v New York State Bd. of Parole, 62 AD2d 1006, app dsmd 45 NY2d 961). (Appeal from judgment of Supreme Court, Wyoming County, Conable, J. — habeas corpus.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Moule, JJ.